Appeal from a judgment of the Supreme Court (Berke, J.), entered November 23, 1990 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner’s only contention on appeal is that his due process rights were violated because the determination that he violated the conditions of his parole was not made within the 90-day period of Executive Law § 259-i (3) (f) (i). However, the statute does not require that a decision be rendered within the 90-day period, only that the hearing be held within said 90 days. As petitioner’s final revocation hearing was held within 90 days of his probable cause determination, a fact which petitioner admits, there has been compliance with the statute (see, People ex rel. Haskins v Waters, 87 AD2d 657). In addition, petitioner’s notification of the revocation decision within two weeks of the hearing satisfied the "[a]s soon as practicable” standard of 9 NYCRR 8005.20 (f) (see, People ex rel. White v Dillon, 81 AD2d 1037, affd 55 NY2d 672; cf., People ex rel. Knowles v Smith, 54 NY2d 259).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.